NEWBURGER, J.
This, is an appeal from a judgment entered on a verdict. This action was brought to recover for a balance of moneys loaned, advanced, and paid out. The answer of the defendant admitted the loans and advances, but pleaded payment and a counterclaim for $2,500, the amount of a note defendant alleged he gave to the plaintiff to get discounted for him, and which he appropriated to his own use. The plaintiff claimed that said note was given to and applied by him on an account for services rendered the defendant. A careful examination of the record, and of the briefs submitted, fails to disclose any error that would warrant us in disturbing the judgment herein. Judgment affirmed, with costs.